 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   BIRD ROCK HOME MORTGAGE,                        Case No.: 19cv2310-JAH (LL)
     LLC,
11
                                       Plaintiff,    ORDER VACATING HEARING
12                                                   DATE
     v.
13
     DANIEL DAMIANO; MARGARET
14
     DAMIANO; AND DOES 1-10
15   INCLUSIVE,
16                                  Defendants.
17
18         After a careful review of the parties’ submissions, the Court deems Plaintiff Bird
19   Rock Home Mortgage, LLC’s motion to remand (Doc. No. 3), suitable for adjudication
20   without oral argument. See CivLR 7.1 (d.1).
21         Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion is taken under
22   submission without oral argument and the hearing set for January 27, 2020, is VACATED.
23   The Court will issue an order in due course.
24         IT IS SO ORDERED
25   DATED:      January 21, 2020
26                                                  _________________________________
                                                    JOHN A. HOUSTON
27
                                                    United States District Judge
28
